COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Elder and Bray
Argued at Richmond, Virginia


BASZO RANDOLPH GOODE
                                          MEMORANDUM OPINION * BY
v.   Record No. 1125-00-2                  JUDGE RICHARD S. BRAY
                                                MAY 8, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
           Benjamin A. Williams, Jr., Judge Designate

          John N. Clifford (Clifford & Duke, P.C., on
          briefs), for appellant.

          Susan M. Harris, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Baszo Randolph Goode (defendant) was convicted in a bench

trial of aggravated sexual battery of a minor, a violation of Code

§ 18.2-67.3.   On appeal, defendant challenges the sufficiency of

the evidence to support the conviction.   Finding no error, we

affirm the trial court.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                  I.

     In reviewing the sufficiency of the evidence, we consider

the record, "in the light most favorable to the Commonwealth,

giving it all reasonable inferences fairly deducible therefrom."

Watkins v. Commonwealth, 26 Va. App. 335, 348, 494 S.E.2d 859,

866 (1998) (citation omitted).    The credibility of the witnesses,

the weight accorded testimony, and the inferences drawn from

proven facts are matters to be determined by the fact finder.

Long v. Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476

(1989).   Thus, a "child's testimony alone, if believed by the

[fact finder], [is] sufficient to support [the instant]

conviction, even in the absence of corroborating physical or

testimonial evidence."    Love v. Commonwealth, 18 Va. App. 84, 90,

441 S.E.2d 709, 713 (1994) (citations omitted).    The judgment of

the trial court will not be disturbed unless plainly wrong or

unsupported by the evidence.   See Code § 8.01-680.

     The instant record discloses that K.J., age eight, was

overnighting for a weekend with her friend, B., and B.'s mother at

the residence of defendant's sister.     During the first evening,

K.J. and B. shared a bedroom in the "big house," without incident.

However, on the second night, K.J., B., and B.'s mother, joined by

defendant, slept in the nearby "pool house," "one big room" and a

bathroom, "very small."   The children, K.J. and B., occupied the

only bed, and B.'s mother and defendant, both of whom had been



                                 - 2 -
"drinking" earlier in the evening, slept on the floor "beside"

K.J.

       K.J. testified she was awakened by defendant "touching [her]

on [her] privates," "underneath" her shorts, with "his hand" and

"underneath [her] leg" with "his tongue."   K.J. acknowledged that

her "private parts" were located "between [her] legs."    When K.J.

directed defendant, "stop," he "moved his hand," returned to "the

floor" and she "went back to sleep."    Although K.J. did not report

the incident to B.'s mother, she told her mother, upon return

home, "that she had been touched by defendant," resulting in the

instant prosecution, conviction and appeal.

                                 II.

       Code § 18.2-67.3 provides, in pertinent part:   "An accused

shall be guilty of aggravated sexual battery if he or she sexually

abuses the complaining witness, and . . . [t]he complaining

witness is less than thirteen years of age . . . ."    To prove a

violation, the Commonwealth must establish that defendant

"intentionally touche[d] the complaining witness's intimate parts

or clothing covering such intimate parts[,]" "with the intent to

sexually molest, arouse, or gratify."    Code § 18.2-67.10(6).

"'Intimate parts' means the genitalia, anus, groin, breast,

buttocks of any person."    Code § 18.2-67.10(2).

       In challenging the sufficiency of the evidence, defendant

advances three arguments.    First, he contends K.J.'s testimonial

reference to "privates" was insufficient to prove the requisite

                                - 3 -
touching of the "genitalia, anus, groin, breast, [or] buttocks."

However, we have recognized that "[i]t cannot be expected that

children will know enough to use the word 'vagina,' nor is such

specificity required.   It is enough if the trier of fact can

reasonably infer from the evidence adduced where the [touching]

took place."   Kehinde v. Commonwealth, 1 Va. App. 342, 346, 338
S.E.2d 356, 358 (1986).   K.J. defined "privates" as "the area

between [her] legs," and the court, therefore, reasonably inferred

that defendant touched an "intimate part" of the child's body, as

contemplated by the statute.

     Defendant next asserts the evidence failed to establish he

touched K.J. with the requisite intent.   "'Intent is the purpose

formed in a person's mind which may, and often must, be inferred

from the facts and circumstances in a particular case.   The state

of mind of an alleged offender may be shown by his acts and

conduct.'"   Walker v. Commonwealth, 12 Va. App. 438, 445, 404
S.E.2d 394, 397 (1991) (citation omitted).   Defendant touched the

intimate parts of K.J.'s body with his hand and "underneath" her

leg with his tongue, as she and others slept in a darkened room.

He acted deliberately, with stealth and singular purpose.   Such

evidence is clearly sufficient to support a finding that defendant

then intended to "sexually molest, arouse, or gratify" in

violation of Code § 18.2-67.3.




                                 - 4 -
     Finally, defendant characterizes K.J.'s testimony as

incredible, relying upon differences in her trial and preliminary

hearing testimony.

          In testing the credibility and weight to be
          ascribed to the evidence, we must give trial
          courts and juries the wide discretion to
          which a living record, as distinguished from
          a printed record, logically entitles them.
          The living record contains many guideposts
          to the truth which are not in the printed
          record; not having seen them ourselves, we
          should give great weight to the conclusions
          of those who have seen and heard them.

Lockhart v. Commonwealth, 34 Va. App. 329, 342, 542 S.E.2d 1, 7

(2001) (citations omitted).   The trial court, as fact finder,

assessed K.J.'s credibility, including her inconsistent testimony,

accepted her evidence and convicted defendant.   Under such

circumstances, the record does not support a finding on appeal

that the court was plainly wrong.

     Accordingly, we affirm the conviction.

                                                    Affirmed.




                               - 5 -